DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2020-033819, filed on February 28, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 19, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Election/Restrictions
Applicant’s election of Species I, and corresponding claims 1-20, 24-28, 33, 35,and  37 in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-28, 33, and 35 are allowable. The restriction requirement between species, as set forth in the Office action mailed on March 23, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 23, 2022 is partially withdrawn.  Claims 21-23, directed to non-elected species III and/or IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 29-32, 34, and 36, directed to non-elected species II and/or V remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “accumulation portion”, “processing apparatus”, and “control unit”, in claims 1, 27, 28, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murakami et al. (US Patent 7,777,170).
In regard to claim 37, note Murakami discloses a photoelectric conversion apparatus comprising a pixel including a photoelectric conversion portion (column 1, lines 30-32, column 6, lines 37-40, and figure 1: 3), and an analog-to-digital conversion circuit configured to perform an analog-to-digital conversion on a signal based on a signal charge generated in the photoelectric conversion portion (column 1, lines 51-67, column 6, lines 37-40, column 7, lines 22-40, and figure 1: 25), wherein the analog-to-digital conversion circuit includes a comparator configured to compare the signal with a reference signal used for analog-to-digital conversion (column 1, lines 51-67, column 6, lines 37-40, column 7, lines 22-40, and figure 1: 252; the comparator 252 performs a comparison between the pixel signal and a reference ramp signal), and wherein a first potential range that can be covered by the reference signal is narrower than a second potential range that can be covered by the signal to be compared with the reference signal (column 11, line 33 – column 12, line 61, and figure 9: “A/D INPUT RANGE ¼”, “A/D INPUT RANGE ½”, “A/D INPUT RANGE”;  either of “A/D INPUT RANGE ¼” or “A/D INPUT RANGE ½” are considered to correspond to the claimed first potential range that can be covered by the reference ramp signal, wherein both of these are narrower than the range of “A/D INPUT RANGE”, which is considered to correspond to the claimed second potential range that can be covered by the signal to be compared with the reference signal since the “A/D INPUT RANGE” is used to convert the maximum pixel signal output).


Allowable Subject Matter
Claims 1-28, 33, and 35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As for claim 1, the prior art does not teach or fairly suggest the use of photoelectric conversion apparatus comprising a pixel including a first photoelectric conversion portion, a second photoelectric conversion portion, an accumulation portion configured to accumulate a signal charge in a location other than the first photoelectric conversion portion and the second photoelectric conversion portion and an output circuit, and an analog-to-digital conversion circuit configured to perform an analog-to-digital conversion on a signal based on a signal charge generated in the first photoelectric conversion portion and on a signal based on a signal charge generated in the second photoelectric conversion portion, wherein the output circuit read out a first signal based on a first signal charge accumulated in the first photoelectric conversion portion during an electric charge accumulation period, a second signal based on a second signal charge accumulated in the second photoelectric conversion portion during the electric charge accumulation period, and a third signal based on a third signal charge, the third signal charge being generated in the second photoelectric conversion portion and accumulated in the accumulation portion during the electric charge accumulation period, and wherein conversion periods for analog-to-digital conversion to be performed on at least two of the first, second, or third signals have different lengths, in conjunction with the other limitations of the claims.
As for claim 33, the prior art does not teach or fairly suggest the use of a photoelectric conversion apparatus comprising a pixel including a photoelectric conversion portion, a capacitor element, and an output circuit, the output circuit including an input node to receive a signal charge generated in the photoelectric conversion portion and being configured to output a signal based on the signal charge, and an analog-to-digital conversion circuit configured to perform an analog-to-digital conversion on the signal, wherein the capacitor element is electrically connected to the input node via a transistor and forms a part of a capacitance of the input node, and wherein conversion periods for analog-to-digital conversion to be performed on a first signal output from the output circuit in a case where the capacitor element and the input node are electrically connected and on a second signal output from the output circuit in a case where the capacitor element and the input node are not electrically connected have different lengths, in conjunction with the other limitations of the claims.
As for claim 35, the prior art does not teach or fairly suggest the use of a photoelectric conversion apparatus comprising a pixel including a photoelectric conversion portion, an accumulation portion configured to accumulate a signal charge generated in the photoelectric conversion portion in a location other than the photoelectric conversion portion, an analog-to-digital conversion circuit configured to perform an analog-to-digital conversion on a signal based on the signal charge generated in the photoelectric conversion portion; and an output circuit, wherein the output circuit reads out a first signal based on a first signal charge accumulated in the photoelectric conversion portion during an electric charge accumulation period and a second signal based on a second signal charge accumulated in the accumulation portion during the electric charge accumulation period, and wherein conversion periods for analog-to-digital conversion to be performed on the first and second signals have different lengths, in conjunction with the other limitations of the claims.
As for claims 2-28, the reasons for allowance of these claims is due at least to their dependency upon allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0035649: note the use of an imaging device that includes a conversion gate capacitor, to perform accumulation of the pixel signal, that is shared between plural photoelectric conversion portions.
US 2011/0074994: note the use of an imaging device that includes changing the reference signal characteristics of the analog to digital converter in order to compare different pixel signals.
US 2019/0273879: note the use of an imaging device that includes a conversion gate capacitor, to perform accumulation of the pixel signal, that is shared between plural photoelectric conversion portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697